COX, Judge
(dissenting):
The issue for this Court is whether appellant’s urine was seized as a part of a lawful inspection under Mil.R.Evid. 313(b) or whether it was an illegal search under the Fourth Amendment to the Constitution. I take it there is no contention that the officer ordering the unit urinalysis had anything other than a proper military inspection in mind. Therefore, the controversy is focused on the after-the-fact handling of appellant’s urine sample by Mr. Christman, the installation drug-control officer.
To begin, I agree with the majority that Mr. Christman did not “randomly” select appellant’s urine to be forwarded for “qual*299ity control.” Thus, I agree that the letter of AR 600-85 was violated. The question is, does this violation give rise to an exclusionary rule? The majority says it does; I disagree, for these reasons:
One, in order to suppress evidence seized, an accused must have a legitimate expectation of privacy in the property. O’Connor v. Ortega, 480 U.S. 709, 107 S.Ct. 1492, 94 L.Ed.2d 714 (1987); New Jersey v. T.L.O., 469 U.S. 325, 105 S.Ct. 733, 83 L.Ed.2d 720 (1985); Oliver v. United States, 466 U.S. 170, 104 S.Ct. 1735, 80 L.Ed.2d 214 (1984); United States v. Jacobsen, 466 U.S. 109, 104 S.Ct. 1652, 80 L.Ed.2d 85 (1984); Smith v. Maryland, 442 U.S. 735, 99 S.Ct. 2577, 61 L.Ed.2d 220 (1979); Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967). In this regard, I agree entirely with the conclusion of the Court of Military Review herein:
The appellee, at the time he submitted the urine sample, was fully aware that the sample would be tested for the presence of illicit drugs, including marijuana. This is common knowledge in the Army today. Further, the mere fact that his sample contained slightly less than the nanogram level required to be labeled “positive” during the prescreening did not vest appellee with a reasonable expectation that the sample would not be further tested, given the provisions of AR 600-85 and the facts and circumstances of this case.
30 MJ 752, 756 (1990).
The invasion of appellant’s privacy rights occurred, if at all, at the time the urine was seized. We have long since sanctioned the legitimacy of such intrusions. United States v. Bickel, 30 MJ 277 (CMA 1990); Murray v. Haldeman, 16 MJ 74 (CMA 1983). If appellant had no viable expectation of privacy in his urine sample when he provided it, I am at a loss to understand how he acquired it once it entered analysis channels.
Two, agency violations of their own regulations do not ipso facto create exclusionary rules. As the Supreme Court noted:
In view of our conclusion that none of respondent’s constitutional rights has been violated here, either by the actual recording or by the agency violation of its own regulations, our precedents enforcing the exclusionary rule to deter constitutional violations provide no support for the rule’s application in this ease.
United States v. Caceres, 440 U.S. 741, 754-55, 99 S.Ct. 1465, 1472-73, 59 L.Ed.2d 733 (1979) (footnote omitted). See also United States v. Pollard, 27 MJ 376 (CMA 1989).
It should be perfectly obvious that installation prescreening was not established to confer rights on servicemembers. The fact is that the more sophisticated tests, conducted at the laboratories, are considerably more expensive. Thus, prescreening is necessitated to protect the taxpayer. With the exception of the few “quality control” specimens, only those samples deemed most likely to prove positive are forwarded to the laboratory.
To illustrate the point, if scientifically unassailable tests could be administered more cheaply, such that all urinalyses were routinely subjected to the highest possible test, appellant could hardly complain. Therefore, the fact that the armed forces have decided to conserve scarce resources and send only the most likely samples forward does not enlarge appellant’s privacy rights. In my opinion, Mr. Christman’s nonrandom selection of appellant’s specimen for “quality control” purposes gives appellant no grounds to have the results suppressed.
I am sympathetic with the majority’s concern for the credibility of the urinalysis program. Our concern as a court, however, should be confined to whether the evidence seized violates a servicemember’s rights under the Fourth Amendment. I *300leave it to the proponent of the regulation to determine whether his subordinates are administering the regulation as intended.
For these reasons, I would affirm the decision of the United States Army Court of Military Review.